Citation Nr: 1614140	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a cyst between the scrotum and rectum.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a right shoulder disability.

13.  Entitlement to service connection for a right hip disability.

14.  Entitlement to service connection for a left hip disability.

15.  Entitlement to a rating in excess of 20 percent for lumbar strain with thoracic dextroscoliosis and spondylosis, lumbar levoscoliosis, spondylosis, and degenerative disc space narrowing, from May 18, 2010.

16.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

17.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

18.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

19.  Entitlement to a compensable rating for acne vulgaris.

20.  Entitlement to a compensable rating for bilateral pes planus with right heel spurs.

21.  Entitlement to a compensable rating for stress fracture of the right tibia.

22.  Entitlement to a compensable rating for stress fracture of the left tibia.

23.  Entitlement to an extraschedular rating.

24.  Entitlement to an effective date prior to May 18, 2010 for the award of service connection for a low back disability.

25.  Entitlement to an effective date prior to July 8, 2010 for the award of service connection for peripheral neuropathy of the left lower extremity.

26.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to September 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his April 2013 substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for August 2015, but he failed to report to the hearing.

Additional evidence was received subsequent to the statement of the case issued in February 2013.  As the evidence is not pertinent to the claims on appeal that are being decided herein, a remand for RO consideration of the evidence is not necessary for these claims.  See 38 C.F.R. § 20.1304(c) (2015).

Moreover, in March 2016, the Veteran filed a new claim on a standard form and appointed a national veterans service organization as a new representative.  Given the timing and absent good cause, the claim and representation change are also referred to the RO and have no current bearing on this appeal.  Id.

The issues of entitlement to service connection for right shoulder disability, right hip disability, left hip disability, right elbow disability, left elbow disability, and peripheral neuropathy of the right lower extremity, the right upper extremity, and the left upper extremity; increased ratings for acne vulgaris, pes planus, left and right knee disabilities, and stress fractures of the left and right tibiae; the assignment of an initial rating for low back disability prior to May 18, 2010; entitlement to an extraschedular raring; and entitlement to TDIU, are being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss, most recently in a June 1991 rating decision; an appeal of the decision was not perfected. 

2.  Evidence received since the June 1991 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's current symptoms of a possible heart disability did not have their onset in service or for many years thereafter, and are not related to service. 

4.  The Veteran's current diabetes mellitus did not have its onset in service or for many years thereafter, and is not related to service. 

5.  The Veteran's current hypertension did not have its onset in service or for many years thereafter, and is not related to service.

6.  The Veteran's cyst between the scrotum and rectum did not have its onset in service or for many years thereafter, and is not related to service.

7.  Any current headaches did not have their onset in service and have not been etiologically linked to the Veteran's service or any incident therein.  

8.  Since May 18, 2010, the Veteran's lumbar spine disability has manifested by forward flexion limited to 40 degrees but without ankylosis of any segment of the spine or physician-prescribed bed rest.

9.  The Veteran's left lower extremity neuropathy is productive of mild incomplete paralysis of the sciatic nerve.

10.  The Veteran was separated from active service on September 4, 1987.

11.  On January 29, 1988, the Veteran filed a claim of service connection for a disability that can be reasonably construed to include a low back disability.

12.  The Veteran's claim of service connection for loss of feeling in the left leg was received on July 8, 2010.


CONCLUSIONS OF LAW

1.  The June 1991 RO decision, which denied the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a cyst between the scrotum and rectum have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  From May 18, 2010, the criteria for a schedular disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

9.  The criteria for an initial schedular disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, DC 8720 (2015).

10.  The criteria for an effective date of September 5, 1987, for the award of service connection for low back disability, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

11.  The criteria for an effective date earlier than July 8, 2010, for an award of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters dated in June 2010 and September 2010 satisfied the duty to notify provisions. 

The appeals for increased initial ratings and earlier effective dates arise from a disagreement with the initial ratings and effective dates initially assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2010 and October 2010 with respect to the majority of the issues on appeal.  The examinations, taken together, are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Although a VA medical examination or opinion was not provided in connection with the claims of service connection for right and left elbow disabilities, a heart disability, diabetes mellitus, hypertension, and a cyst between the scrotum and rectum, the Board finds that one is not necessary to make a decision on these claims.  As explained below, the evidence does not establish that the Veteran suffered an event, injury or disease in service with respect to the heart, hypertension, cyst, or diabetes mellitus claims; or establish a present disability or recurrent symptoms of either elbow; or indicate that any such claimed disability may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination regarding the hearing loss issue is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

Although the Board is remanding other claims on appeal for additional development as set forth in the remand section, that development will not be relevant to the claims decided herein.

II.  Hearing Loss-New and Material Evidence

The Veteran's claim of entitlement to service connection for hearing loss was initially denied in a June 1988 rating decision.  The Veteran did not file a notice of disagreement (NOD) with that rating decision.  In a June 1991 rating decision, the RO again denied service connection for hearing loss.  The Veteran filed a NOD with that decision.  A statement of the case was issued in August 1991; however, the Veteran failed to perfect his appeal.  The June 1991 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the June 1991 rating decision consisted of the Veteran's service treatment records and VA audiologic examinations dated in March 1988 and May 1991 that did not demonstrate hearing loss of either ear for VA standards. 

Evidence relating to the claim of service connection for hearing loss received since the June 1991 rating decision that is new consists of statements from the Veteran contending that hearing loss should be service connected.

The written statements from the Veteran are essentially cumulative of those previously of record.  The evidence added to the record following the June 1991 rating decision does not contain evidence showing that the Veteran has hearing loss of either ear by VA standards.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran has hearing loss by VA standards, which is required for service connection for hearing loss. 

Additionally, a VA audiology examination was scheduled; however, the Veteran failed to report to that examination.  When an examination is scheduled in conjunction with a reopened claim and a claimant fails to report, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2015).

Accordingly, the Board finds that the evidence received subsequent to June 1991 is not new and material, and does not serve to reopen the Veteran's claim of service connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain specified chronic diseases, such as arthritis, hypertension, and diabetes mellitus, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Diabetes Mellitus, Herat Disability and Hypertension

The service treatment records do not show a diagnosis of diabetes mellitus, a hearty disability or hypertension, or any complaints or symptoms pertaining to these diseases.  The following blood pressure readings were noted in service:  110/58 in January 1984; 150/80 in November 1984; 124/72 in November 1985; 124/64 in September 1986; 118/74 in May 1987; and 110/70 on the service separation examination in September 1987.  The service separation examination in September 1987 noted normal heart examination.

VA examinations in April 1988 noted readings of 138/66 and 110/80.  A January 1991 VA treatment record noted the Veteran had no history of hypertension or diabetes mellitus.  A January 1991 VA treatment record noted the Veteran had no history of heart disease.  VA examination in April 1991 noted cardiac examination within normal limits.

In January 2005 the Veteran's blood pressure was noted as 161/100.  Diabetes mellitus was diagnosed in December 2005.  In December 2006, he was seen with complaints of chest pains and "fluttering" of his heart.  The impression was "heart fluttering ?"  The Veteran was noted to be on medication for hypertension as of January 2007.  His hypertension was noted as stable in August 2010.

The Board finds that service connection is not warranted for diabetes mellitus, heart disability or hypertension.  The evidence does not show that diabetes mellitus, heart disability or hypertension manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any diagnosis of a heart disability, hypertension or diabetes mellitus, and the earliest clinical evidence of diagnosed hypertension or diabetes mellitus dates more than 15 years after discharge.  Although there is no confirmed diagnosis of a heart disability, the possible symptoms of chest pain and flutter were also many years after service.  Examination shortly after service did not show these diseases and the evidence that contains diagnoses does not indicate that they manifested by 1988.

Furthermore, the evidence does not contain sufficient evidence linking the currently diagnosed hypertension or diabetes mellitus, or possible symptoms of a heart disability to service.  While the Veteran filed a claim that his heart disability, diabetes mellitus and hypertension are related to service, the question of whether these are related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Moreover, the evidence does not establish that an in-service injury, disease or event to which any current diabetes mellitus, heart disability or hypertension could plausibly be related; that is, there is no indication that they might be related to service besides the claim, which is insufficient to trigger VA's duty to assist. 

Accordingly, service connection for a heart disability, hypertension and diabetes mellitus is not warranted.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for a hypertension and diabetes mellitus, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Cyst

The service treatment records do not show any complaints or findings related to a cyst between the scrotum and rectum.  The Veteran was noted to have tinea cruris in May 1987 and August 1987, however no cyst was identified at those times.  

After service, a VA treatment record in October 2008 noted the Veteran was seen with a complaint of a recurrent "infected cyst" that had been present for two months or so.  Examination showed a small cyst-like subcutaneous nodule adjacent to the rectum.  The assessment was possible furunculosis.  The Veteran was subsequently seen with the same complaint in November 2008 and June 2009.

The Board finds that service connection is not warranted for a cyst between the scrotum and rectum.  The record does not show that this cyst manifested during service, and the earliest clinical evidence of it dates more than 20 years after discharge.  Furthermore, the evidence does not contain any medical evidence linking the currently diagnosed cyst to service and the duty to assist is not triggered for a VA examination as there is no indication that the cyst may be related to service because the only temporal evidence places the onset in August 2008 without an in-service injury, disease or event to which it could plausibly be related.  

Accordingly, service connection for a cyst between the scrotum and rectum is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

The service treatment records note that the Veteran complained of a slight headache in May 1987.  This was treated with Aspirin.  There are no further complaints of headaches in the service treatment records.

In April 1991, the Veteran reported a headache after exposure to toxic gases.  On a pre-employment report of medical history dated in December 1991, the Veteran denied a history of frequent or severe headaches.

On VA examination in October 2010, the Veteran reported a history of headaches since 1984.  He reported that the headaches start at the front of his head.  He reported that he takes Aspirin, gets a lot of sleep, and still has headaches when he gets up.  When the headaches occur, he has to stay in bed and is unable to do anything.  The Veteran reported the level of severity for the headaches is a pain level of 10 on a scale from 1-10.  He reported that he experiences headaches on the average of once per week and they last for four hours.  The examiner diagnosed headaches and stated that "the current headaches are not linked to or due to the one time headache the claimant had in the service on 18 May 1987, which was treated with Aspirin.  There were no other mention of headaches in the medical record other than the one time headache."

None of the medical evidence of record etiologically links the Veteran's currently diagnosed headaches to his service or any incident therein.  Although he is competent to comment on his symptoms since service, the Veteran, as a layperson, is not competent to provide the necessary etiological link to either his service or any incident therein in this specific case. 

Further, the Board finds that the Veteran's statements made to the VA examiner in October 2010 to the effect that he has experienced severe headaches on a weekly basis since 1984 are not credible.  The Veteran remained in service until September 1987, and there is only one complaint of headache noted in the service treatment records, and that headache was noted to be mild.  The separation examination and the post-service treatment records do not reflect any report of recurrent headaches for many years, and, significantly, the Veteran specifically denied a history of frequent or severe headaches in 1991.  Thus, the recollection is not consistent with the contemporaneous history.

There is no medical evidence of record indicating any chronic headache disability until 2010, more than 20 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  The October 2010 VA examiner adequately took into consideration the Veteran's report of medical history regarding his headaches.  The examiner nevertheless found that the current headaches were not related to the single documented inservice headache.  Because the evidence pertaining to nexus weighs against the claim, all elements of the claim are not substantiated.

In sum, the preponderance of the evidence is against the claim of service connection for headaches; there is no doubt to be resolved; and service connection for headaches is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV.  Increased Ratings

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.50 4.59 (2015). 

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Low Back

The Veteran seeks an increased disability rating for his low back disability, rated as 20 percent disabling since May 18, 2010.  The 20 percent disability rating was assigned by the RO in a January 2011 rating decision based upon the DC 5237.  The time period prior to May 18, 2010 is discussed further in the effective date and remand sections.

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2015). 

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

On VA examination in October 2010 in connection with the claim, there was no evidence of radiating pain on movement.  There was no muscle spasm.  No tenderness was noted.  There was no guarding of movement or weakness, and muscle tone was normal.  There was negative straight leg raising on the right and left.  There was no ankylosis of the thoracolumbar spine.  Range of motion for the thoracolumbar spine was as follows:  flexion to 40 degrees; extension to 10 degrees; right lateral flexion to 18 degrees; left lateral flexion to 16 degrees; right rotation to 20 degrees; and left rotation to 10 degrees.  Pain was shown at the limit of each range of motion; after repetition, the ranges remained the same.  The examiner stated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

Neurological testing showed no sensory deficits from LI - L5.  The examination of the sacral spine reveals no sensory deficits of S1.  There was no lumbosacral motor weakness. The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+. The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  The diagnosis was chronic lumbar strain, thoracic dextroscoliosis, thoracic spondylosis, lumbar levoscoliosis spondylosis and degenerative disc space narrowing.

The Board finds that the October 2010 VA examination report represents the most probative evidence for evaluating the severity of the Veteran's disability.  Treatment records and statements from the Veteran do not add to the detail set forth in the examination report.  Additionally, there is no indication that is has worsened so as to warrant another VA examination.

As the evidence of record fails to demonstrate limitation of forward flexion to 30 degrees or less or favorable ankylosis, a 40 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements.  Moreover, the VA examiner indicated that there was no additional functional loss worse than the 40 degrees of flexion even with consideration of painful motion, flare-ups and repetition.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 20 percent rating and a higher 40 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  Moreover, the evidence does not show that the Veteran has any ankylosis of the thoracolumbar spine as he retains motion and it was expressly not shown on examination.

The evidence of record further fails to show any evidence of physician prescribed bed rest as due to IVDS during the period on appeal; the examiner specifically noted that IVDS was not present.  Therefore a schedular disability rating in excess of 20 percent under DC 5243 is not warranted.  

Finally, as the evidence shows that the Veteran has not exhibited any associated objective neurologic abnormalities that are not already accounted for, such as bowel or bladder impairment.  Thus, a separate rating for such disabilities is not warranted.  The Board notes that the evaluation of the left lower extremity is addressed in the next section while possible service connection for the other three extremities is addressed in the remand section.

In sum, the Veteran's service-connected lumbar spine disabilities are manifested by 40 degrees of forward flexion with pain at the limits of motion.  Ankylosis is not demonstrated, nor is physician prescribed bed rest for IVDS or associated neurologic abnormalities.  The criteria for a schedular disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met or approximated at any time during the pendency of the appeal; there is no doubt to be resolved and an increased disability rating is not warranted at any time since May 18, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Peripheral Neuropathy of Left Lower Extremity

The Veteran's service-connected peripheral neuropathy of the left lower extremity has been rated 10 percent under DC 8720 which contemplates neuralgia of the sciatic nerve.  DC 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

On VA examination in October 2010, the Veteran complained of left leg numbness.  The examiner indicated that Veteran's loss of feeling in his left leg was related to paresthesia from stress fractures found in military.  On examination, motor function was within normal limits.  The left sensory function for the stocking type neuropathy nerves was decreased.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  Cerebellar function was intact.  Romberg's test was negative.  Babinski sign was negative.  There were no associated joint or dexterity problems.

The Board finds that the October 2010 VA examination report represents the most probative evidence for evaluating the severity of the Veteran's disability.  Treatment records and statements from the Veteran do not add to the detail set forth in the examination report.  Additionally, there is no indication that is has worsened so as to warrant another VA examination.

Based on the above, the Board finds that the Veteran's peripheral neuropathy of the left lower extremity is consistent with the current 10 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show or approximate evidence of moderate or more severe symptoms, to include complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8720.  The Board notes that the Veteran has shown no evidence of complete paralysis or even moderate incomplete paralysis during the appeals period, as the VA examination shows only sensory impairment with normal motor function and no notations of moderate or severe incomplete paralysis.  Furthermore, there are no medical findings of any significant interference with the normal working movements of his left lower extremity due to his neuropathy.

As such, the preponderance of the evidence is against the claim, there is no doubt to be resolved and a schedular rating in excess of 10 percent is not warranted for peripheral neuropathy of the left lower extremity.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
V.  Effective Dates for Service Connection

Legal Criteria

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating intent to apply for benefits.  38 C.F.R. § 3.155(a) (prior to 2015).  Such communication must identify the benefit sought.

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Low Back 

On January 29, 1988, the Veteran filed his initial application for benefits that included a claim of service connection for disabilities that included arthritis generally.  On the medical history section of the VA examination conducted in conjunction with that claim in April 1988, the Veteran noted back pain as well as an injury to his back in service in 1984.  He reported that in November 1984 "any motion of joint causes pain [and] is when I fell down [and] injured back," as well as "back pain" and "back in lower region feels uncomfortable at times."

A June 1988 rating decision denied service connection for arthritis of multiple joints; however, there was no discussion of the back or spine specifically.  Moreover, service connection was granted for disabilities affecting the knees, tibiae, and feet even though those areas were not expressly listed on the claim.

In April 1991, the Veteran submitted a statement on which he indicated that he wished to "reopen my claim for increase in my [service connected] conditions."  An April 1991 VA examination in conjunction with that claim noted the Veteran's report of back pain from an injury in service.  The examiner diagnosed chronic low back pain syndrome.

The June 1991 rating decision that followed that examination did not include an adjudication of the low back issue.  

On May 18, 2010, the Veteran submitted a VA Form 21-526b (Veteran's Supplemental Claim) on which he claimed service connection for lumbosacral spine disability.  The VA examination in October 2010 diagnosed chronic lumbar strain, thoracic dextroscoliosis, thoracic spondylosis, lumbar levoscoliosis, spondylosis and degenerative disc space narrowing.  The examiner stated that it was "at least as likely as not that the Veteran's current back condition is linked to or due to the low back pain and mild sprain left sciatica for which veteran was treated during military service, because even though there was only one mention of the back condition in the medical record, dated 7/31/1987 where the claimant was seen for low back pain and mild strain, and on the same date there was an x-ray of the low back which found anterior lipping of L3, and it is this finding which has progressed to a chronic state and predisposed the Veteran to degenerative changes in the lumbar spine."

The RO granted service connection for the low back disability effective May 18, 2010-the date of the more recent application for benefits.  However, in consideration of the evidence, the Board finds that a low back service connection claim has been pending since January 29, 1988.  This is so because the Veteran's formal claim for arthritis in January 1988, when considered in light of the Veteran's statements on the April 1988 VA examination and the diagnosis of a chronic back disability included on the April 1991 VA examination, can be seen to include a specific claim of service connection for a low back disability.  Thus, he adequately identified the benefit sought by the time of the VA examination even if the application included the more general arthritis term.  This is in line with the RO adjudicated the knees, tibiae and feet when those areas of the body were not specifically identified until the VA examination.

Moreover, the Board does not find that the low back claim was implicitly denied in the June 1988 rating decision or any subsequent rating decision.  This is so because the Veteran would not have reasonably understood that there had been an adjudication of a low back claim.  See, e.g., Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

Furthermore, this claim was received within one year after separation from active service on January 29, 1988.  See 38 C.F.R. § 3.400(b)(2)(i).  This claim was not adjudicated until the January 2011 rating decision, which is on appeal.  Additionally, based on the in-service findings, the diagnosis of a chronic low back disability in 1991, and the October 2010 VA examiner's statement that the current low back disability was a progression of the in-service findings, the evidence shows that the Veteran had the claimed disability at the time of the initial claim.  As the day after separation from active service is the earliest possible effective date, no earlier effective date is permissible.  Therefore, the Board finds that an effective date of September 5, 1987 is warranted.  

Peripheral Neuropathy Left Lower Extremity

The Veteran filed his claim of service connection for loss of feeling in the left leg on July 8, 2010.  Prior to that time, the Veteran filed other service connection and increased rating claims, but none of them were for left leg numbness or peripheral neuropathy of the left lower extremity.  In the January 2011 rating decision on appeal, service connection for peripheral neuropathy of the left lower extremity was granted with an effective date of July 8, 2010-the date of the Veteran's claim.

While the Board is cognizant of the Veteran's assertions that his left leg numbness has been present for many years prior to 2010, the effective date for service connection in this case must be the later of the date of receipt of claim or the date entitlement to service connection arose, whichever is later.  38 U.S.C.A. § 5110(a).  

On his initial claim for service connection in January 1988 there was no mention of leg numbness/neuropathy or any other disability that could be construed as including that disability.  On the VA examination conducted in April 1988 in conjunction with his initial claim, the Veteran listed, among many other present complaints, "numbness in [left] thigh."  The Board finds that the statement on the April 1988 VA examination report, in itself, does not constitute a claim of service connection for left leg numbness.  In contrast to the back disability addressed above, where subsequent examinations and statements showed that the initial claim for arthritis encompassed an intention to file a claim for a back disability, the April 1988 examination statement cannot be construed as a clarification or expansion of a previous issue on the pending claim.  

Thus, while the Veteran may have experienced symptoms of left lower extremity neuropathy earlier than July 2010, his claim of service connection was received on July 8, 2010, this being the later of the two applicable dates, no other effective date is warranted.  Moreover, the claim was over 20 years after service, so the exception allowing for an effective date the day following service is not for application.

As the preponderance of the evidence is against the claim for an earlier effective date for the award of service connection for peripheral neuropathy of the left lower extremity, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for hearing loss; the appeal is denied.

Service connection for a heart disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a cyst between the scrotum and rectum is denied.

Service connection for headaches is denied.

An initial schedular rating in excess of 20 percent for lumbar strain with thoracic dextroscoliosis and spondylosis, lumbar levoscoliosis, spondylosis, and degenerative disc space narrowing, from May 18, 2010, is denied.

An initial schedular rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

An effective date of September 5, 1987 for the award of service connection for a low back disability is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date prior to July 8, 2010 for the award of service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

Service Connection Claims

A remand is necessary with respect to the issues of entitlement to service connection for a right shoulder disability, a right hip disability, a left hip disability, and peripheral neuropathy of the right lower extremity, the right upper extremity, and the left upper extremity.


Peripheral Neuropathy of Left Upper Extremity, Right Upper Extremity, and Right Lower Extremity

On the VA examination in October 2010, the VA examiner identified abnormal motor function of the upper extremities as well as decreased sensation of the right lower extremity.  The examiner did not provide an opinion as to whether this was neuropathy or the etiology of any neuropathy of the upper extremities or right lower extremity.

Further, the RO listed these issues on appeal as service connection for neuropathy of the upper extremities and right lower extremity "as secondary to" the service-connected low back disability.  However, the statement of the case considered the claims only based on direct service connection and did not include any discussion of causation or aggravation by the service-connected back disability.  Thus, new examinations and adjudication of these issues are warranted.

Right Shoulder

The service treatment records note that the Veteran complained of right shoulder pain in May 1987.  Muscle strain was noted.  In June 1987 right shoulder strain was noted.  The service separation examination in September 1987 noted normal upper extremities.

An April 1988 VA examination noted the Veteran reported pain in multiple joints, including the right shoulder.  On examination, the examiner noted that the Veteran's "extremities reveal excellent muscular development throughout with his joints normal in size and shape, having full range of motion without crepitus; and in fact, his only complaint of joint pain on present examination is in the left knee."  X-rays of the right shoulder in April 1988 showed no soft tissue or bony abnormalities.

A second VA examination in April 1988 noted the Veteran reported that both shoulders hurt.  On examination, the examiner noted bilateral shoulder abduction and flexion to 180 degrees, internal and external rotation to 90 degrees, and excellent muscle development.  The examiner noted "complaints of shoulder problems, the only thing being some pain in the left shoulder on extremes of external rotation."  

In March 1991, the Veteran was seen with complaints of joint pains of the hips, knees, ankles, pelvis, and shoulders.  The provisional diagnosis was "? Chondromalacia-generalized."  On VA examination in April 1991, the examiner noted that there was "no restriction of normal range of motion of either shoulder."  The diagnosis was history of chondromalacia, both shoulders.  A May 1991 bone scan report noted increased osteoblastic activity in all the periphera1 joints.  The interpretation was bone scan compatible with some generalized joint disease.

On VA examination in October 2010, the Veteran reported that he injured his right shoulder in service when he slipped and fell during boot camp.  He reported ongoing pain in the right shoulder.  Examination of the right shoulder showed abnormal movement, weakness, and guarding of movement.  There were no signs of edema, instability, effusion, tenderness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  Right shoulder x-ray showed degenerative arthritic changes of the acromioclavicular (AC) joint; negative glenohumeral joint; and inferior acromion bone spur that is probably producing significant compromise to the shoulder outlet and/or injury to the rotator cuff.  The examiner diagnosed chronic right shoulder strain with degenerative arthritis of the AC joint and inferior acromion bone spur.  The examiner opined that the Veteran's current right shoulder condition was "not related to the muscle strain right shoulder found in the military service because there is evidence in the service medical record dated 5/26/1987 which found the Veteran was seen one time for muscle strain of the right shoulder and right hip with no other entries in the medical record for any problems with the right shoulder and there is evidence on the separation exam showing there were no orthopedic conditions claimed on separation from the service.  All available medical records were reviewed in preparing this medical opinion."

The October 2010 VA examiner's opinion is inadequate as it is based on an inaccurate factual premise as it does not address the multiple complaints of shoulder pain made shortly after separation from service and the diagnosis of generalized chondromalacia in 1991.  Another examination, with an opinion taking into account the full relevant history of the right shoulder complaints, is warranted.

Right Hip and Left Hip

The service treatment records show complaints of left hip pain in November 1984 and muscle strain of the right hip in May 1987.

An April 1988 VA examination noted the Veteran reported pain in multiple joints, including the left hip.  On examination, the examiner noted that the Veteran's "extremities reveal excellent muscular development throughout with his joints normal in size and shape, having full range of motion without crepitus; and in fact, his only complaint of joint pain on present examination is in the left knee."  

In November 1989 the Veteran complained of pain in the left hip.  In March 1991, the Veteran was seen with complaints of joint pains of the hips, knees, ankles, pelvis, and shoulders.  The provisional diagnosis was "? Chondromalacia-generalized."  A May 1991 bone scan report noted increased osteoblastic activity in all the periphera1 joints.  The interpretation was bone scan compatible with some generalized joint disease.

The October 2010 VA examiner did not consider fully the history of the Veteran's left hip disability.  Further, the examiner did not provide an opinion as to whether the current right hip disability was related to the Veteran's period of service.  Another examination is warranted.

Right and Left Elbow

The service treatment records do not contain any complaints related to the elbows.  The service separation examination in September 1987 noted normal upper extremities.  Shortly after service, an April 1988 VA examination noted the Veteran complained of pain in multiple joints; however, the elbows were not mentioned.  On examination, the examiner noted that the Veteran's "extremities reveal excellent muscular development throughout with his joints normal in size and shape, having full range of motion without crepitus; and in fact, his only complaint of joint pain on present examination is in the left knee."

A March 2010 VA treatment record noted that the Veteran was seen with complaints of pain in multiple joints including the elbows.  The assessment was joint pain: no evidence of active inflammation. 

A sufficient examination has not yet been conducted in connection with the Veteran's elbow claims.  Although there is no clinical diagnosis, there is evidence of recurrent symptoms.  Moreover, as the Veteran is already service connected for other joint claims, there is at least an indication that the current problems could be related to service.  Thus, a VA examination is warranted for these two claims.

Rating Claims

Remand is also necessary with respect to the claims for increased ratings for acne vulgaris, pes planus, left and right knee disabilities, and stress fractures of the left and right tibias.  

The last VA examination of those disabilities occurred in July 2010.  On VA treatment record dated in December 2011, the Veteran specifically reported worsening of his disabilities of the knees, shins, and feet since he was last seen.  As such, the Board finds it necessary to remand these issues to afford the Veteran an opportunity to undergo a contemporaneous VA examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On VA examination in July 2010, the Veteran reported that his acne vulgaris involved areas that are exposed to the sun.  He reported pain and skin breakdown and affected him when he shaves, goes into sunlight, is under stress, eats, chews gum, talks, or breathes.  He stated that his skin condition causes people to act differently towards him.  On examination, the examiner found no evidence of acne at the present time and described the Veteran's acne vulgaris as "quiescent."  

Generally, if the record indicates that the veteran's condition includes both active and inactive stages, VA must provide an examination during an active stage.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  A current examination should be conducted during an active stage of the Veteran's acne vulgaris to the extent possible.

Other Claims

The TDIU claim is intertwined with the claims being remanded.  Thus, the issue will also be remanded.

Additionally, ss the current severity of the Veteran's service-connected issues on appeal could have an impact on the outcome of the issue of TDIU, the extraschedular rating issue is considered inextricably intertwined and will be remanded as well.  Any development effecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effects on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Finally, the Board has granted an earlier effective date for the award of service connection for low back disability.  In this decision the Board has adjudicated the issue of entitlement to a schedular rating in excess of 20 percent for that disability since the previously assigned effective date, May 18, 2010.  The issue of the proper rating for this disability from September 5, 1987 to May 17, 2010 must be considered by the RO in the first instance.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current peripheral neuropathy of the left and right upper extremity and the right lower extremity.  The claims file, to include a copy of this remand, must be made available to the VA examiner.  

The examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the left upper extremity, right upper extremity, or right lower extremity had its onset during, or is otherwise related to, service? 

b) Is it at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the left upper extremity, right upper extremity, or right lower extremity was caused by a service-connected disability or disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the left upper extremity, right upper extremity, or right lower extremity was aggravated (increased in severity beyond the natural progress of the condition) by a service-connected disability or disabilities?  If aggravation is found, the physician should provide the baseline manifestations of the Veteran's peripheral neuropathy of the left upper extremity, right upper extremity, or right lower extremity found prior to aggravation and the increased manifestations that are proximately due to a service-connected disability or disabilities.

The examiner must provide complete rationales for all opinions and conclusions reached.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claims of service connection for right shoulder, left and right hip, and left and right elbow disabilities.  The claims file, to include a copy of this remand, must be made available to the VA examiner. 

The examiner is to identify all current right shoulder, left and right hip, and left and right elbow disabilities and provide an opinion as to whether it is at least as likely as not that each had its onset during, or is otherwise related to service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, as summarized above.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for VA examination to determine the current severity of his service-connected right knee, left knee, right tibia stress fracture, left tibia stress fracture, and bilateral pes planus disabilities.  The claims file, to include a copy of this remand, must be made available to the VA examiner.

All signs and symptoms necessary for rating the Veteran's service-connected disabilities of the knees, tibiae, and pes planus must be reported in detail.  The examiner must also detail all functional impairment from the Veteran's disabilities, to include any impact on occupational functioning.  

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected acne vulgaris.  The claims file, to include a copy of this remand, must be made available to the VA examiner.  

If possible, the examination should be conducted during an exacerbation or active phase of the Veteran's acne in order to accurately determine the current severity of his skin condition.  Efforts to schedule the Veteran for an examination during an active period of his acne must be documented, and the documentation must be associated with the claims file.

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, advise the Veteran of alternative ways to present evidence of the severity of his service-connected skin condition (e.g., photographs).

A rationale for all opinions expressed should be provided.  

5.  Adjudicate the issue of the proper initial rating for the Veteran's service-connected low back disability for the period from September 5, 1987 to May 17, 2010 in the first instance.

6.  Then, readjudicate the claims remaining on appeal, to specifically include entitlement to a TDIU as well as entitlement to an extraschedular consideration.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


